EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Spinelli on 04/01/2021.

The application has been amended as follows: 

In claim 1, line 17, after “being” delete “isolated”, and insert ---spaced apart---.

In claim 12, line 19, after “planarized region is” delete “isolated”, and insert ---spaced apart---.

In claim 16, line 17, after “the bridge region” insert ---, the local planarized region spaced apart from the first vertical channels ---.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is (571)272-1660.  The examiner can normally be reached on 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






O.N.								/ORI NADAV/
4/1/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800